THE THIRTEENTH COURT OF APPEALS

                                   13-22-00012-CV


  CHARLES BOREN, EXECUTOR OF THE ESTATE OF WILLIAM T. DUDLEY JR.,
                            DECEASED
                                v.
  MATTHEW DUDLEY, AS THE INDEPENDENT EXECUTOR OF THE ESTATE OF
          FRANCILLE B. DUDLEY, DECEASED AND TRUSTEE OF
            THE FRANCILLE B. DUDLEY REVOCABLE TRUST


                                  On Appeal from the
                 County Court at Law No. 4 of Cameron County, Texas
                       Trial Court Cause No. 2019-CCL-01011


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

April 28, 2022